Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Reports Second Quarter Results for Fiscal Year 2010 TORONTO, CANADA - January 14, 2010 - Lorus Therapeutics Inc. (the “Company” or “Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three and six months ended November 30, 2009. Unless specified otherwise, all amounts are in Canadian dollars. Q2 2010 HIGHLIGHTS Corporate Highlights • Completed a private placement resulting in the issue of 41.0 million shares, 20.5 million purchase warrants and 2.2 million brokers’ warrants for net proceeds of $2.3 million. Drug Development Highlights • Announced favorable top line Phase II result with LOR-2040 in combination with cytarabine for treatment of patients with AML, which provides the basis for advancement to a comparative trial as a strategy to support registration. FINANCIAL RESULTS The Company’s net loss for the three months ended November 30, 2009 decreased to $1.3 million ($0.01 per share) compared to $2.3 million in the same period in the prior year.The Company had net earnings of $8.5 million ($0.03 per share) for the six months ended November 30, 2009 compared to a net loss of $4.5 million ($0.02 per share) during the same period in the prior year. The year-to-date net earnings is primarily a result of the $11.0 million gain on sale recognized on the repurchase and extinguishment of the Company’s convertible debentures. We utilized cash of $651 thousand in our operating activities in three-month period ended November 30, 2009 compared with $2.1 million during the same period in fiscal 2009.For the six months ended November 30, 2009 the Company utilized cash of $1.6 million compared with $4.0 million in the same period last year.The decrease is primarily a result of a reduced net loss in each of the periods and the change in non-cash working capital primarily as a result of the increased accounts payable and accrued liabilities compared to the prior year. At November 30, 2009, the Company had cash, cash equivalents and short-term investments of $2.9 million compared to $5.9 million at May 31, 2009.Approximately $2.3 million of these funds at November 30, 2009 were received on the successful completion of the private placement, discussed below.On extinguishment of the convertible debentures in June 2009, the Company paid $3.3 million, plus transaction costs. Research and development expenses totaled $658 thousand in the three-month period ended November 30, 2009 compared to $741 thousand during the same period in the prior year and decreased to $1.2 million from $2.0 million in the six month period ended November 30, 2009 as compared to the same period in fiscal 2009. The decrease in expenditures during the six month period ended November 30, 2009 compared to the same period in the prior year of $768 thousand is a primarily result of the cost of toxicity studies for small molecule conducted and completed in fiscal 2009.No similar costs were incurred in the current year.In addition, we reduced overall research and development costs in response to our current cash position. General and administrative expenses totaled $743 thousand in the three-month period ended November 30, 2009 compared to $873 thousand in same period in the prior year.For the six month period ended November 30, 2009, general and administrative expense was $1.3 million compared with $1.7 million in the same period last year.The decrease in general and administrative costs for the three and six month periods ended November 30, 2009 is the result of reduced personnel and legal costs in comparison with the prior year. Management has forecasted that the Company’s current level of cash and cash equivalents and short-term investments after the extinguishment of the secured convertible debentures and on completion of the private placement on November 27, 2009 will not be sufficient to execute its current planned expenditures for the next twelve months without further investment.The Company continues to pursue additional funding and partnership opportunities to execute its planned expenditures in the future. On November 27, 2009, the Company completed a private placement resulting in the issuance of 41.0 million units of the Company at a price of $0.06 per unit (“Unit”).Each Unit consisted of one common share of the Company and a one-half common share purchase warrant. Each whole warrant permits the holder to purchase an additional common share of Lorus at $0.08 until May 27, 2011. Pursuant to the private placement, the Company issued 41.0 million common shares and 20.5 million common share purchase warrants in exchange for cash consideration of $2.5million. This amount includes the principal amount of $1.0 million originally received by way of a loan from a director on October 6, 2009 which was applied to subscribe for Units. In addition, the Company issued 2.2 million brokers’ warrants to purchase an equivalent number of common shares at $0.08 until May 27, 2011.The total costs associated with the transaction were approximately $302thousand including the cost of the brokers’ warrants. Lorus Therapeutics Inc. Interim Consolidated Statements of Earnings (Loss) and Deficit
